Exhibit TBS INTERNATIONAL AMENDED AND RESTATED 2 1.Purpose. TBS International Limited, a Bermuda company (the “Company”), hereby establishes the TBS International Amended and Restated 2005 Equity Incentive Plan (the “Plan”), which is a continuation, and amendment and restatement of the TBS International Limited Equity Incentive Plan.The Plan is intended to provide an incentive to employees, consultants and non-employee directors of the Company, and its Subsidiaries, Affiliates and Agencies to remain in the service of the Company and its Subsidiaries, Affiliates and Agencies and to increase their interest in the success of the Company in order to promote the long-term interests of the Company.The Plan seeks to promote the highest level of performance by providing an economic interest in the long-term performance of the Company. 2.Definitions. For purposes of the Plan, the following terms have the following meanings: “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by or under common control with, such Person.For purposes of this definition, “control” (including with correlative meanings, the terms “controlling”, “controlled by” or “under common control with”), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or by contract or otherwise. “Agency” means an agency service company that performs services for or on behalf of the Company, its Parent, Subsidiaries or Affiliates, or for or on behalf of Affiliates any such entities. “Agreement” means an agreement between the Company and an Eligible Person providing for the grant of an Award hereunder. “Award” means any Option, Share Appreciation Right, Restricted Share, Bonus Share, Share Unit, Performance Share, or other incentive payable in cash or in Common Shares as may be designated by the Compensation Committee from time to time under the Plan. “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the 1934 Act. “Beneficiary” or “Beneficiaries” means the person(s) designated by a Participant in writing to the Company to receive payments or other distributions or rights pursuant to the Plan upon the death of such Participant.If no Beneficiary is so designated or if no Beneficiary is living at the time a payment, distribution or right becomes payable or distributable pursuant to the Plan, such payment, distribution or right shall be made to the estate of the Participant.The Participant shall have the right to change the designated Beneficiaries from time to time by written instrument filed with the Compensation Committee in accordance with such rules as may be specified by the Compensation Committee. “Board of Directors” means the Board of Directors of the Company. “Bonus Shares” mean an Award of Common Shares issued in exchange for services rendered to the Group under Section 9 that are fully vested when granted. “Cashless Exercise” means an exercise of Vested Options outstanding under the Plan through the delivery of irrevocable instructions to a broker to make a sale of a number of Option Shares that results in proceeds thereon in an amount required to pay the aggregate exercise price for all the shares underlying such Vested Options being so exercised and any required withholding tax and to deliver such proceeds to the Company in satisfaction of such aggregate exercise price and required withholding taxes. “Cause” means, with respect to any Participant, (a) “cause” as defined in an employment agreement applicable to the Participant, or (b) in the case of a Participant who does not have an employment agreement that defines “cause”: (i)any act or omission that constitutes a material breach by the Participant of any of the Participant’s obligations under his or her employment agreement with the Group, the applicable Agreement or any other agreement with the Group; (ii)the willful and continued failure or refusal of the Participant substantially to perform the duties required of him or her as an employee of the Group, or performance significantly below the level required or expected of the Participant, as determined by the Compensation Committee; (iii)any willful violation by the Participant of any federal or state law or regulation applicable to the business of the Group, or the Participant’s commission of any felony or other crime involving moral turpitude, or any willful perpetration by the Participant of a common law fraud; or (iv)any other misconduct by the Participant that is materially injurious to the financial condition or business reputation of, or is otherwise materially injurious to, any member of the Group. “Change in Control” means:a (i) Change in Effective Control of the Company, or (ii) Change in the Ownership of Assets of the Company, as described herein and construed in accordance with Section 409A of the Code. (i) A Change in Effective Control of the Company shall occur on the date either (A) a majority of members of the Company’s Board is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of the Company’s Board before the date of the appointment or election, or (B) any one Person, or Persons Acting as a Group, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such Person or Persons) ownership of stock of the Company possessing 30% or more of the total voting power of the stock of the Company. (ii)A Change in the Ownership of Assets of the Company shall occur on the date that any one Person acquires, or Persons Acting as a Group acquire (or has or have acquired during the 12-month period ending on the date of the most recent acquisition by such Person or Persons), assets from the Company that have a total gross fair market value equal to or more than 80% of the total gross fair market value of all of the assets of the Company immediately before such acquisition or acquisitions.For this purpose, gross fair market value means the value of the assets of the Company, or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets. The following rules of construction apply in interpreting the definition of Change in Control: (A)A Person means any individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, other than (i) employee benefit plans sponsored or maintained by the Company and by entities controlled by the Company, (ii) an underwriter of the capital stock of the Company in a registered public offering, or (iii) the holders of the Common Shares immediately prior to the Initial Public Offering or any of their respective Affiliates. (B)Persons will be considered to be Persons Acting as a Group (or Group) if they are owners of a corporation that enters into a merger, consolidation, purchase or acquisition of stock, or similar business transaction with the corporation.If a Person owns stock in both corporations that enter into a merger, consolidation, purchase or acquisition of stock, or similar transaction, such shareholder is considered to be acting as a Group with other shareholders only with respect to the ownership in that corporation before the transaction giving rise to the change and not with respect to the ownership interest in the other corporation.Persons will not be considered to be acting as a Group solely because they purchase assets of the same corporation at the same time or purchase or own stock of the same corporation at the same time, or as a result of the same public offering. (C)For purposes of this definition, fair market value shall be determined by the Administrator. (D)A Change in Control shall not include a transfer to a related person as described in Section409A of the Code or a public offering of capital stock of the Company. (E)For purposes of this definition, Section 318(a) of the Code applies to determine stock ownership.Stock underlying a vested option is considered owned by the individual who holds the vested option (and the stock underlying an unvested option is not considered owned by the individual who holds the unvested option).For purposes of the preceding sentence, however, if a vested option is exercisable for stock that is not substantially vested (as defined by Treasury Regulation §1.83-3(b) and (j)), the stock underlying the option is not treated as owned by the individual who holds the option. “Class A Common Shares” means Class A Common Shares, par value US$0.01 per share, of the Company. “Class B Common Shares” means Class B Common Shares, par value US$0.01 per share, of the Company. “Code” means the United States Internal Revenue Code of 1986, as amended, including the rules and regulations promulgated thereunder. “Common Shares” means Class A Common Shares and/or Class B Common Shares, as designated in the relevant Agreement. “Compensation Committee” means the Compensation Committee of the Board of
